
	
		I
		111th CONGRESS
		1st Session
		H. R. 3230
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish within the National Science Foundation the
		  Innovation Inspiration school grant program, and for other
		  purposes.
	
	
		1.Innovative Inspiration school
			 grant program
			(a)EstablishmentThe Director shall establish the Innovation
			 Inspiration school grant program and make grants under this section to eligible
			 entities for the promotion of science, technology, engineering, and mathematics
			 and to participate in robotics and STEM competitions.
			(b)Goals of
			 programThe goals of the
			 Innovation Inspiration school grant program are to—
				(1)support eligible
			 entities in supporting non-traditional STEM education teaching methods;
				(2)support the
			 participation by teams of students from eligible entities in certain
			 not-for-profit STEM robotics competitions;
				(3)foster innovation
			 and broaden access to careers in STEM by engaging students in after-school
			 programs supported by teachers and professional mentors who will receive
			 additional hands-on training and on-going communications that will not only
			 apply to their interaction with students on the STEM competition teams, but
			 also the other students in their STEM classrooms; and
				(4)encourage the
			 collaboration between students, engineers, and professional mentors to design,
			 build, program, and compete in challenges with sophisticated robots.
				(c)Application
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Director shall establish an application process and award
			 criteria.
				(2)SubmissionAn
			 eligible entity shall submit an application at such time, in such form, and
			 with such information and assurances as required by the Director.
				(3)PreferenceIn
			 developing the award criteria, the Director shall give preference to an
			 eligible entity without an established STEM education program and located in a
			 rural, urban, or underserved area.
				(d)AwardsThe Director shall award grants to selected
			 eligible entities not later than November 1st of each authorized fiscal year to
			 enable such entities to participate in regional and national robotics
			 competitions.
			(e)Use of grant
			 funds
				(1)In
			 generalAn eligible entity receiving a grant under this section
			 shall receive not more than $20,000 per year for not more than 5 years.
				(2)Specific
			 usesSuch entity shall use not more than the following amounts
			 for the following purposes in each year for which funds are received:
					(A)$6,000 for
			 parts.
					(B)$4,000 for
			 additional materials.
					(C)$5,000 for teacher
			 incentives and stipends.
					(D)$5,000 for support
			 and expenses for regional and national robotics competitions.
					(f)Additional
			 programs
				(1)Communications
			 and Outreach ProgramThe Director shall establish a
			 communications and outreach program to publicize the availability and
			 application procedure for the grant program established by this section.
				(2)MonitoringThe
			 Director shall establish an evaluation and monitoring program to determine the
			 efficacy of the grant program established by this section.
				(g)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated to the Director to carry out the grant program established
			 in this section $98,800,000 for fiscal years 2010 through 2014.
				(2)LimitationsOf
			 the amounts authorized under
			 paragraph (1), not more than—
					(A)$2,500,000 per
			 fiscal year shall be used for the program established under
			 subsection (f)(1); and
					(B)$7,500,000 per
			 fiscal year shall be used for the program established under
			 subsection (f)(2).
					(h)DefinitionsIn
			 this section, the following definitions apply:
				(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
				(2)Eligible
			 entityThe term eligible entity means a local
			 educational agency, as defined in section 9101(26) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801(26)), or, if such local
			 educational agency chooses not to apply for a grant under this section, a
			 secondary school, as defined in section 9101(38) of such Act (20 U.S.C.
			 7801(38)).
				(3)STEMThe
			 term STEM means science, technology, engineering, and
			 mathematics.
				
